BASTROP COUNTY

SARAH LOUCKS                                                       P.O. Box 770
DISTRICT CLERK                                                     Bastrop, Texas 78602
PHONE (512) 332-7244                                               FAX (512) 332-7249




                                                                          February 6, 2015


Date February. 3,2015

Case Number: 03-14-00494-CR
Trial Court: 15,265

Style:   Isaac Benavidez v. The State of Texas


     This letter is to inform the Third Court of Appeals the District Clerk's Office
has complied with the Order to send the Appellant a complete copy of the Clerk's
record and Court Transcript.


Thank you,

                                                                                    RECBVECT
                                                                                    FEB 0 6 2015
Etta Wiley                                                                        THIRD COJRTOFAPPais
Criminal Clerk, Deputy


Mr. Isaac Benavidez                               Mr. Dal Ray Ruggles
TDCJ# 01945542                                    Law Office of Dal R. Ruggles
Mark W. Stiles Unit                               1103 Nueces St.
3060 FM 3514                                     Austin, TX. 78701
Beaumont, TX. 77705

The Honorable Christopher D. Duggan              The Honorable Billy R Stubblefield
423rd Judicial District                          Administrative Judge
804 Pecan Street                                 Williamson County Courthouse
Bastrop, TX. 78602                               405 Martin Luther King, Box 2
                                                 Georgetown, TX. 78626

Mr. Phil Hall                                    The Honorable Sarah D. Loucks
Assistant Criminal District Attorney              District Clerk
Bastrop County, Texas                             PO Box 770
804 Pecan Street                                  Bastrop, TX. 78602
Bastrop, TX. 78602
                           AUSTIN
                           TX787
trop County                C*8 FEB '15
                           PMSL
02
              COURT OF API'HALS
               THIRD DISTRICT
                 PO BOX 12547
              AUSTIN, TEXAS 78711
          78711254747           !l>i"!'il'iii"ilil>l'>!!liM